MEMORANDUM **
’ Mariya Georgievá Stoilova, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Stoilova’s motion to reopen where the motion was untimely filed, see 8 C.F.R. § 1003.2(c)(2), and Stoilova failed to present sufficient evidence of materially changed circumstances in Bulgaria to qualify for the regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also He v. Gonzales, 501 F.3d 1128, 1133 (9th Cir.2007). We reject Stoilova’s contentions that the BIA gave improper weight to her documentary evidence and failed to adequately explain its reason for denying the motion. See Ghaly v. INS, 58 F.3d 1425, 1430-31 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.